Cite as 2017 Ark. App. 191


                 ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CR-16-533

                                                 Opinion Delivered   March 29, 2017

KEENAN LEWIS                                     APPEAL FROM THE PULASKI
                                                 COUNTY CIRCUIT COURT,
                            APPELLANT            SEVENTH DIVISION
V.                                               [NO. 60CR-14-2002]

STATE OF ARKANSAS                                HONORABLE BARRY SIMS, JUDGE

                              APPELLEE           REBRIEFING ORDERED


                              DAVID M. GLOVER, Judge

         Keenan Lewis was tried by a jury and found guilty of the offense of first-degree

murder. He was sentenced to thirty-one years in the Arkansas Department of Correction,

with an additional fifteen years for firearm enhancement. In this appeal, he raises three major

points, with several subpoints: 1) the trial court abused its discretion in permitting the State

to question Bree Hood about prior specific instances of conduct on redirect examination;

2) the trial court erred by refusing to permit Keenan to testify regarding his knowledge of

Jason Harris’s gang affiliation; and 3) there was insufficient evidence to support Keenan’s

conviction for murder in the first degree because he proved the justification of self-defense.

We are not able to address the merits of Keenan’s arguments because of deficiencies in his

brief.

         Rule 4-2(a)(5) and (7) of the Rules of the Arkansas Supreme Court and Court of

Appeals provides that all material parts of the transcript, i.e., information that is essential for
                                 Cite as 2017 Ark. App. 191

our court to understand the case and to decide the issues on appeal, shall be abstracted and

that references in the argument portion of the parties’ briefs to material found in the abstract

and addendum shall be followed by a reference to the page number of the abstract or

addendum at which such material may be found. It goes without saying that the abstract

references to the record must be accurate. Here, the trial objection giving rise to the second

point of appeal was not abstracted, and several of the referenced abstract pages do not track

with the corresponding record pages. Because Keenan has failed to provide us with a proper

abstract, we order rebriefing.

       Keenan has fifteen days from the date of this opinion to file a substituted abstract,

brief, and addendum. We encourage appellate counsel to review our rules to ensure that no

additional deficiencies are present.

       Rebriefing ordered.

       HIXSON and BROWN, JJ., agree.

       James Law Firm, by: William O. “Bill” James and Michael Kiel Kaiser, for appellant.

       Leslie Rutledge, Att’y Gen., by: Jacob H. Jones, Ass’t Att’y Gen., for appellee.




                                               2